 Case 18-68707-jwc      Doc 17     Filed 01/03/19 Entered 01/03/19 08:40:00        Desc
                                         Page 1 of 3


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                        )       CHAPTER 13
STEPHEN CRAIG MARSHALL                        )       CASE: A18-68707-JWC
                                              )
                                              )
                 DEBTOR                       )

           CHAPTER 13 TRUSTEE’S OBJECTION TO CONFIRMATION
                      AND MOTION TO DISMISS CASE

       COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee herein, and
objects to Confirmation of the plan for the following reasons:

                                             1.

        The plan as proposed will extend to seventy-seven (77) months, which exceeds the
sixty (60) months allowed by 11 U.S.C. Section 1322(d).

                                             2.

        The Debtor's payments under the proposed plan are not current, thus indicating that
this plan is not feasible. 11 U.S.C. Section 1325(a)(6).

                                             3.

       The Debtor has failed to provide to the Trustee a copy of the 2017 tax return filed
with Internal Revenue Service in violation of 11 U.S.C. Section 521(e)(2)(A).

                                             4.

       The Trustee requests proof of income in order to determine the accuracy and
veracity of the plan and/or Schedules. 11 U.S.C. Section 521(1), 11 U.S.C. Section 1325(a)
(3), and 11 U.S.C. Section 1325(b)(1)(B).

                                             5.

       The Chapter 13 Trustee requests proof of the post-petition mortgage payments in
order to determine feasibility of proposed plan pursuant to 11 U.S.C. 1325(a)(6).
 Case 18-68707-jwc      Doc 17       Filed 01/03/19 Entered 01/03/19 08:40:00      Desc
                                           Page 2 of 3


                                              6.

        The Chapter 13 schedules fail to include complete employment information for
Uber, thereby preventing the Trustee from evaluating the feasibility of the Chapter 13 plan
in violation of 11 U.S.C. Section 1325(a)(6).

                                              7.

       The 2016(b) Disclosure Statement and the Chapter 13 plan are inconsistent with
regard to the amount to be paid for attorney's fees upon pre-confirmation dismissal or
conversion.

                                              8.

       The Chapter 13 plan proposes to pay $5,300 to the Debtor’s attorney for payment of
attorney fees. The Trustee is unable to determine whether this is a reasonable fee and
requests that Debtor's counsel appear at Confirmation and be prepared to present evidence
to the Court regarding the reasonableness of the requested fee.

                                              9.

       After review of scheduled income and anticipated household expenses, Debtor’s
proposed budget may fail to provide sufficient funds for ordinary living expenses in
possible violation of 11 U.S.C. Section 1325(a)(6).

      WHEREFORE, the Trustee moves the Court to inquire into the above objections,
deny Confirmation of the Debtor’s plan, and to dismiss the case.

This the 3rd day of January, 2019.
                                          Respectfully submitted,

                                          /s/__________________________________
                                          Julie M. Anania
                                          Attorney for the Chapter 13 Trustee
                                          State Bar No. 477064
 Case 18-68707-jwc      Doc 17       Filed 01/03/19 Entered 01/03/19 08:40:00   Desc
                                           Page 3 of 3


                              CERTIFICATE OF SERVICE


Case No: A18-68707-JWC

This is to certify that I have this day served the following with a copy of the foregoing
Chapter 13 Trustee's Objection To Confirmation And Motion To Dismiss Case by
depositing in the United States mail a copy of same in a properly addressed envelope with
adequate postage thereon.


Debtor(s)
STEPHEN CRAIG MARSHALL
255 HUNTINGTON STREET
COVINGTON, GA 30016



By Consent of the parties, the following have received an electronic copy of the
foregoing Chapter 13 Trustee's Objection To Confirmation And Motion To Dismiss Case
through the Court's Electronic Case Filing system.

Debtor(s) Attorney:
SLIPAKOFF & SLOMKA, PC
se@myatllaw.com




This the 3rd day of January, 2019.


/s/__________________________________
Julie M. Anania
Attorney for the Chapter 13 Trustee
State Bar No. 477064
303 Peachtree Center Avenue, NE
Suite 120
Atlanta, GA 30303
